Case 2:21-cv-02361-MSN-atc Document 15 Filed 09/03/21 Page 1 of 4                      PageID 64




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE
                                 MEMPHIS DIVISION

UNITED STATES OF AMERICA
upon the relation and for the use of the
TENNESSEE VALLEY AUTHORITY,
Plaintiff,

         v.                                                   No. 2:21-cv-02361-MSN-atc

EASEMENTS AND RIGHTS-OF-WAY
OVER 5.15 ACRES OF LAND IN
SHELBY COUNTY, TENNESSEE, and
DEREK T. MITCHELL,
PEGGY J. MITCHELL, his wife,
TIDEWATER FINANCE COMPANY,
Defendants.

                      JUDGMENT AND ORDER DISBURSING FUNDS

       This action came before the Court on the Joint Motion for Entry of a Proposed Judgment

and Order Disbursing Funds. As set forth in the motion, Plaintiff and Defendants Derek T.

Mitchell and Peggy J. Mitchell have agreed to resolve this action with the total amount of

compensation to be awarded for the condemned property rights being $60,000. The record for this

case further shows that Plaintiff has deposited with the registry of this Court the total amount of

$60,000 and that the disbursement of the total deposited amount, plus any accrued interest thereon

less the applicable registry fee, is provided for herein.

       It is, therefore, ORDERED AND ADJUDGED that:

       1. Defendants Derek T. Mitchell and Peggy J. Mitchell shall recover from the Plaintiff

$60,000 as full compensation for the taking of the property rights herein condemned.

       2. The Clerk of this Court is authorized and directed to draw a check on the funds on

deposit in the registry of this Court in the amount of $60,000, plus any accrued interest thereon

less the applicable registry fee, payable, to “Derek T. Mitchell and Peggy J. Mitchell,” in full



                                                   1
Case 2:21-cv-02361-MSN-atc Document 15 Filed 09/03/21 Page 2 of 4                        PageID 65




satisfaction of this Judgment and Order Disbursing Funds (Judgment), and to mail said check to

R. Porter Feild, Esq., Burch, Porter & Johnson, PLLC, 130 North Court Avenue, Memphis,

Tennessee 38103, in full satisfaction of this Judgment.

       3. The vesting of title in the United States of America, free of all liens, claims, and

encumbrances, as evidenced by the Declaration of Taking filed herein on June 1, 2021 (Doc. 1–3),

is hereby fully and finally confirmed with respect to the following-described property, said

description being the same as in Attachment 1 to the Declaration of Taking filed herein (Doc. 1–4):

       Permanent easements and rights-of-way, consisting of the perpetual right to enter
       at any time and from time to time the present right-of-way and to erect, maintain,
       repair, rebuild, operate, and patrol lines of transmission line structures with wires
       and cables for electric power circuits and communication circuits, and all necessary
       appurtenances, including guy wires, in, on, over, and across said right-of-way,
       together with the perpetual right to clear said right-of-way and keep the same clear
       of structures (including but not limited to flagpoles, solar panels, buildings,
       signboards, billboards), trees, brush, stored personal property, and fire hazards, to
       destroy or otherwise dispose of such trees and brush; to prevent the drilling or
       sinking of wells within the right-of-way; and to remove, destroy, or otherwise
       dispose of any trees located beyond the limits of said right-of-way which in falling
       could come within five feet of any transmission line structure or conductor located
       thereon, the Tennessee Valley Authority to remain liable for any direct physical
       damage to the land and annual growing crops resulting directly from the operations
       of the construction and maintenance forces of its agents and employees in the
       erection and maintenance of or in exercising a right of ingress and egress to said
       transmission line structures, all upon, under, over, and across the described land:

       TRACT NO. AHLF-3

       A strip of land located in the Ninth Civil District of Shelby County, State of
       Tennessee, as shown on a map entitled “Allen Steam Plant – Barnsville Switching
       Station Transmission Line Loop to Freeport,” drawing LW-6866, sheet P1A, R.0,
       a reduced scale copy of which is attached to the Declaration of Taking filed herein,
       the said strip being 100 feet wide, lying 50 feet on each side of the centerline of the
       transmission line location, the centerline of the location and the end boundaries of
       the strip being more particularly described as follows:

       Beginning at a point where the centerline of the transmission line location crosses
       the west property line of the land of Derek T. Mitchell, et ux., and the east property
       line of the land of Prewett Services, LLC, at survey station 34+38.98, said point
       being N. 01° 57' 10" E., 55 feet from the property corner common between the



                                                 2
Case 2:21-cv-02361-MSN-atc Document 15 Filed 09/03/21 Page 3 of 4                      PageID 66




     lands of Derek T. Mitchell, et ux., and Legacy Land Development, LLC, said strip
     being bound on the west end by said property line; thence leaving said point and
     with the centerline of the said location N. 82° 15' 50" E., 1,783.67 feet to a point,
     said point being and the east property line of the land of Derek T. Mitchell, et ux.,
     and in the west property line of the land of Barbara E. Chamberlain at survey station
     52+22.65, said point being S. 02° 04' 13" W., 133 feet from the property corner
     common between the lands of Derek T. Mitchell, et ux., and Barbara E.
     Chamberlain, said strip being bound on the east end by said property line, the ends
     of said strip are shortened or extended to said property lines.

     The above-described strip of land includes the centerline of the transmission line
     location for a net distance of 1,783.67 feet and contains 4.09 acres, more or less.

     The coordinates, distances and direction of lines are orientated to the Mississippi
     West State Plane Coordinate System, NAD83 Horizontal Datum, NAVD88
     Vertical Datum.

     TRACT NO. AHLF-6

     A strip of land located in the Ninth Civil District of Shelby County, State of
     Tennessee, as shown on a map entitled “Allen Steam Plant – Barnsville Switching
     Station Transmission Line Loop to Freeport,” drawing LW-6866, sheet P1A, R.0,
     a reduced scale copy of which is attached to the Declaration of Taking filed herein,
     the said strip being 100 feet wide, lying 50 feet on each side of the centerline of the
     transmission line location, the centerline of the location and the end boundaries of
     the strip being more particularly described as follows:

     Beginning at a point where the centerline of the transmission line location crosses
     the south property line of the land of Derek T. Mitchell, et ux., and the north
     property line of the land of Barbara E. Chamberlain at survey station 60+05.99,
     said point being S. 87° 57' 9" E.., 772 feet from the property corner common
     between the lands of Derek T. Mitchell, et ux., and Barbara E. Chamberlain, said
     strip being bound on the west end by said property line; thence leaving said point
     and with the centerline of the said location N. 82° 15' 50" E., 460.49 feet to a point,
     said point being in the east property line of the land of Derek T. Mitchell, et ux.,
     and in the west right-of-way line of land of the State of Tennessee (Horn Lake
     Road), at survey station 64+66.48, said point being N. 18° 9' 56" W., 83 feet from
     the property corner common between the lands of Derek T. Mitchell, et ux., the
     State of Tennessee, and Barbara E. Chamberlain, said strip being bound on the east
     end by said property line, the ends of said strip are shortened or extended to said
     property lines. Furthermore, the above-described easement rights are acquired with
     respect to such appurtenant right, title or interest as the owner of the above-
     described land may have in The City of Memphis (Horn Lake Road), the adjoining
     road right of way.




                                               3
Case 2:21-cv-02361-MSN-atc Document 15 Filed 09/03/21 Page 4 of 4                       PageID 67




        The above-described strip of land includes the centerline of the transmission line
        location for a net distance of 460.49 feet and contains 1.06 acres, more or less.

        The coordinates, distances and direction of lines are orientated to the Mississippi
        West State Plane Coordinate System, NAD83 Horizontal Datum, NAVD88
        Vertical Datum.

        4. The Clerk of this Court shall furnish to Plaintiff a certified copy of this Judgment which

shall serve as a muniment of title.

        IT IS SO ORDERED.


APPROVED: s/ Mark S. Norris
          MARK S. NORRIS
          UNITED STATES DISTRICT JUDGE

DATE:          September 3, 2021




                                                 4
